UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 May 11,2010 (Date of earliest event reported) Double-Take Software, Inc. (Exact Name of Registrant as Specified in its Charter) DELAWARE 001-33184 20-0230046 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) , SUITE 210 SOUTHBOROUGH, MASSACHUSETTS 877-335-5674 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THE REPORT Section7 — RegulationFD Item7.01 RegulationFD Disclosure Attached hereto as Exhibit99.1 and incorporated herein by reference are slides to be used for investor presentations by Double-Take Software, Inc. Section9 — Financial Statements and Exhibits Item9.01 Financial Statements and Exhibits. (d)Exhibits 99.1Double-Take Software, Inc. Investor Presentation Slides SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Double-Take Software, Inc. Date: May 11, 2010 By: /s/S. Craig Huke S. Craig Huke Chief Financial Officer
